Slip Op. 15-61

                UNITED STATES COURT OF INTERNATIONAL TRADE

 PEER BEARING COMPANY-
 CHANGSHAN,

                 Plaintiff,

                 v.
                                                      Before: Timothy C. Stanceu, Chief Judge
 UNITED STATES,
                                                      Court No. 09-00052
                 Defendant,

                 and

 THE TIMKEN COMPANY,

                 Defendant-Intervenor.


                                           JUDGMENT

       Before the court is a decision issued by the United States Court of Appeals for the

Federal Circuit (“Court of Appeals”) vacating and remanding the court’s decision in Peer

Bearing Co.-Changshan v. United States, 37 CIT __, 853 F. Supp. 2d 1365 (2013). The Court of

Appeals instructed the court to reinstate the “application of adverse facts available and [the]

calculation of [plaintiff’s] margin” by the U.S. Department of Commerce, International Trade

Administration in the first redetermination issued on remand (“First Remand Redetermination”).

Peer Bearing Co.-Changshan v. United States, 766 F.3d 1396 (Fed. Cir. 2014); CAFC Mandate

in Appeal # 14-1001 (Oct. 21, 2014), ECF No. 142; Final Results of Redetermination Pursuant to

Remand (July 1, 2011), ECF No. 98 (“First Remand Redetermination”). Therefore, upon

consideration of the decision of the Court of Appeals and all other filings and proceedings had

herein, and upon due deliberation, it is hereby
          ORDERED that the First Remand Redetermination be, and hereby is, reinstated; and it is
further

       ORDERED that entries of merchandise that are affected by the First Remand
Redetermination shall be liquidated in accordance with the final judicial decision in this action.


                                                                     /s/ Timothy C. Stanceu
                                                                     Timothy C. Stanceu
                                                                     Chief Judge
Dated: June 16, 2015
       New York, New York